
	
		III
		111th CONGRESS
		1st Session
		S. RES. 205
		IN THE SENATE OF THE UNITED STATES
		
			June 24, 2009
			Ms. Stabenow (for
			 herself and Mr. Isakson) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the goals and ideals of African
		  American Bone Marrow Awareness Month.
	
	
		Whereas a bone marrow or blood cell transplant is a
			 potentially life-saving treatment for patients with leukemia, lymphoma, and
			 other blood diseases;
		Whereas a bone marrow or blood cell transplant replaces a
			 patient’s unhealthy blood cells with healthy blood-forming cells from a
			 volunteer donor;
		Whereas a patient who does not have a suitably matching
			 donor in the family may search the National Marrow Donor Program Donor Registry
			 for a donor;
		Whereas blood or cell samples from adult donors or cord
			 blood units are tested and the tissue or cell type is added to the National
			 Marrow Donor Program Donor Registry, and physicians may search that registry
			 when they need to find donors whose tissue type matches their patients’;
		Whereas African Americans make up 8 percent of, or more
			 than 550,000 of the 7,000,000 people currently on, the National Marrow Donor
			 Program Donor Registry;
		Whereas of the 35,000 people that have received
			 transplants since the inception of the National Marrow Donor Program Donor
			 Registry, only 1,500 have been African Americans;
		Whereas more than 70 life-threatening diseases can be
			 treated with a bone marrow transplant;
		Whereas there is a possibility that an African American
			 patient could match a donor from any racial or ethnic group, but the most
			 likely match is another African American;
		Whereas to become a volunteer donor, potential donors must
			 be between 18 and 60 years of age, meet health guidelines, provide a small
			 blood sample or swab of cheek cells to determine the donor’s tissue type,
			 complete a brief health questionnaire, and sign a consent form to have the
			 tissue type of the donor listed on the Donor Registry;
		Whereas the Bone Marrow Wish Organization, which is a
			 minority-run nonprofit organization based in Detroit that was started by an
			 actual bone marrow donor, is initiating African American Bone Marrow
			 Awareness Month;
		Whereas the annual month of awareness would promote donor
			 awareness and increase the number of African Americans registered with the
			 National Marrow Donor Program throughout the Nation; and
		Whereas July 2009 would be an appropriate month to observe
			 African American Bone Marrow Awareness Month: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the goals
			 and ideals of African American Bone Marrow Awareness Month;
			(2)urges the people
			 of the United States to participate in appropriate programs and activities with
			 respect to bone marrow awareness, including speaking with health care
			 professionals about bone marrow donation; and
			(3)urges all people
			 of the United States to register to become blood marrow donors and encourages
			 all people of the United States to organize blood marrow registration drives in
			 their communities.
			
